ORDER
PER CURIAM.
A jury convicted defendant, Sherrod Greenlaw, on one count of trafficking in the second degree, section 195.223.3, RSMo 1994. The court sentenced him to ten years in prison as a prior and persistent drug offender. Defendant appeals from the judgment on his conviction. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*154The judgment of the trial court is affirmed in accordance with Rule 30.25(b).